DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 6, 9, 11 and 12 and added claims 21-24.

Election/Restrictions
3.	Claims 1-5, 7 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby, based on the amendment filed on 11/30/22, rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
3.	Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
The examiner notes that the Double Patenting rejection is withdrawn in view of the amendment filed on 11/30/22.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Pub. No. US 2014/0266480) (hereinafter Li).
As per claims 16 and 17, Li teaches a first nonlinear oscillator in a plurality of nonlinear oscillators, the first nonlinear oscillator comprising: a resonant circuit (see Fig. 4); a first transistor, in series with the resonant circuit (see Fig. 4, item 428), having a first gate to receive a first input from a second nonlinear oscillator in the plurality of nonlinear oscillators, the first input driving the resonant circuit (see Fig. 4, item 409 and item 423) ; a second transistor, in series with the resonant circuit (see Fig. 4, item 409 and item 426), having a second gate to receive a second input from the second nonlinear oscillator (see Fig. 4, item 409 and item 425), the second input driving the resonant circuit; a third transistor, in series with the resonant circuit, having a third gate to receive at least one of a direct current (DC) bias signal or an injection-locking signal (Fig. 4, item 409 and item 404); and a fourth transistor and a fifth transistor, in series with the first transistor and the second transistor, to receive a bias signal from a voltage source (see Fig. 4, item 432).
As per claim 18, Li further teaches that the resonant circuit is configured to provide a first output and a second output to the second nonlinear oscillator (see Fig. 4 and Fig. 5).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hu et al. (NPL: “A 0.6 mW/Gb/s, 6.4–7.2 Gb/s Serial Link Receiver Using Local Injection-Locked Ring Oscillators in 90 nm CMOS” (hereinafter Hu).
	Li teaches the system as stated above except that a first high-pass filter, in series with the first gate and the second nonlinear oscillator, to weight the first input (claim 19) and a second high-pass filter, in series with the second gate and the second nonlinear oscillator, to weight the first input (claim 20).
	Hu teaches this feature (see Fig. 6(a), where the Rs, C circuits represent the first and the second high-pass filters). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hu’s teaching into Li’s teaching because it would reduce noise in the system.  Therefore, more accurate analysis of the system performance would be performed.

Allowable Subject Matter

6.	Claims 1-5, 7, 8, 10, 13-15 and 21-24 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, none of the prior art of record teaches or fairly suggests a system for solving a combinatorial optimization problem, the system comprising: each nonlinear electronic oscillator in the network of nonlinear electronic oscillators configured to receive a coherent sum of oscillating signals from the other nonlinear electronic oscillators in the network of nonlinear electronic oscillators; the injection- locking signal causing the oscillating signal emitted by each nonlinear electronic oscillator to settle to a corresponding phase, wherein adjusting at least one of the injection-locking signal or the independently tunable weights causes the corresponding phases of the nonlinear electronic oscillators to settle to a state corresponding to a lowest energy state of the combinatorial optimization problem, in combination with the rest the claim limitations as claimed and defined by the applicant.
	Regarding claim 10, none of the prior art of record teaches or fairly suggests a method for solving a combinatorial optimization problem, the method including the steps of: receiving a coherent sum of the oscillating signals from all of the other nonlinear electronic oscillators in the network of nonlinear electronic oscillators; the injection-locking signal causing the oscillating signal emitted by each nonlinear electronic oscillator to settle to a corresponding phase; at each nonlinear electronic oscillator in the network of nonlinear electronic oscillators, weighting the coherent sum by a corresponding independently tunable weight based on the combinatorial optimization problem; and adjusting at least one of the injection-locking signal or the corresponding independently tunable weights so as to cause the corresponding phases of the nonlinear electronic oscillators to settle to a state corresponding to a lowest energy state of the combinatorial optimization problem, in combination with the rest the claim limitations as claimed and defined by the applicant.

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857